Case 2:18-cr-20074-MAG-APP ECF No. 32, PageID.143 Filed 01/04/21 Page 1 of 2




                            f UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                   Case No. 18-20074
                                                            Hon. Mark A. Goldsmith
vs.

TRASHAWN JOHNSON,

            Defendant.
________________________________/

                           OPINION & ORDER
           DENYING DEFENDANT TRASHAWN JOHNSON’S MOTION FOR
            COMPASSIONATE RELEASE (Dkt. 30) WITHOUT PREJUDICE

       This matter is before the Court on Trashawn Johnson’s motion for compassionate release

(Dkt. 30). Because Johnson has not exhausted his administrative remedies, his motion for

compassionate release must be denied without prejudice.

       Johnson seeks compassionate release under the First Step Act of 2019, Pub. L. 115-391,

132 Stat. 5194. The First Step Act modified the statute concerning the compassionate release of

federal prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by

incarcerated defendants seeking to reduce their sentences, United States v. Sapp, No. 14-cr-20520,

2020 WL 515935, at *1 (E.D. Mich. Jan. 31, 2020). Generally, federal courts cannot “modify a

term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). However, under 18 U.S.C.

§ 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the sentencing factors set

forth in § 3553(a), the court finds that “extraordinary and compelling reasons warrant such a

reduction. 18 U.S.C. § 3582(c)(1)(A).
Case 2:18-cr-20074-MAG-APP ECF No. 32, PageID.144 Filed 01/04/21 Page 2 of 2




       Before seeking compassionate release from federal courts, however, prisoners must “fully

exhaust[ ] all administrative rights” or else they must wait for 30 days after the warden’s “receipt

of [their] request.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently held, among other

things, that there are no statutory exceptions to this exhaustion requirement. United States v. Alam,

960 F.3d 831, 835-836 (6th Cir. 2020).           When faced with an unexhausted motion for

compassionate release, district courts must dismiss the motion without prejudice. See id. at 836

(“If (rather than dismissing) we sat on untimely compassionate release motions until the 30-day

window ran its course, we could end up reviewing stale motions.”).

       Johnson has not fully exhausted his remedies. Johnson asserts in his motion that he has

fully exhausted his administrative remedies, Mot. at 1, however, he has not provided any support

for that assertion. The Government represents that the Bureau of Prisons has no record of Johnson

ever making a request for compassionate release. Resp. at 14. Johnson has not filed a reply brief

in support providing evidence to the contrary. Therefore, in light of the Sixth Circuit’s clear

instruction on exhaustion, Johnson’s motion for compassionate release (Dkt. 30) must be

dismissed without prejudice.

       SO ORDERED.

Dated: January 4, 2021                                s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on January 4, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager



                                                 2
